Citation Nr: 1224709	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  05-13 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) for the residuals of surgery to and suture removal from the left eye, to include blindness, vitreous leakage with retinal detachment, and neovascular glaucoma, claimed as the result of Department of Veterans Affairs (VA) treatment beginning in January 2003.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing held before the undersigned Veterans Law Judge in July 2007.  The Board remanded the Veteran's claim for additional development in November 2007.  In November 2011, the Board sought an independent medical expert (IME) opinion. 


FINDINGS OF FACT

1.  Prior to January 2003, the Veteran was diagnosed with dense cataract of the left eye and a retinal tear of the left eye thirty years prior.  The Veteran had only light perception vision in the left eye.

2.  In January 2003, the Veteran underwent a lensectomy, iridectomy, manual and automated anterior vitrectomy, and lens implantation of the left eye.  In February 2003, the Veteran's sutures were removed.  A leak was noted and the Veteran underwent surgery to suture the cornea of the left eye.  The Veteran underwent several surgeries thereafter and received follow-up care.  VA performed all of the Veteran's surgeries and administered all of his follow-up treatment.

3.  After resolving all doubt in the Veteran's favor, the Veteran has additional disability, as he currently has total blindness of the left eye. 

4.  The most probative evidence of record does not show that the Veteran's additional disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel, or due to an event not reasonably foreseeable, rendered at any time beginning in or since January 2003.

5.  The Veteran was informed of the procedures, treatment and risks involved for medical services rendered by VA.  Signature consent was obtained from the Veteran.


CONCLUSION OF LAW

Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability, claimed as the residuals of surgery to and suture removal from the left eye, to include blindness, vitreous leakage with retinal detachment, and neovascular glaucoma, are not warranted.  38 U.S.C.A. §§ 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks compensation pursuant to 38 U.S.C.A. § 1151 for the residuals of surgery to and suture removal from the left eye, to include blindness, vitreous leakage with retinal detachment, and neovascular glaucoma claimed as the result of treatment at a VA Medical Center (VAMC) beginning in January 2003.

The Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.

Standard of Review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the Veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the appellant and the appellant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of this notice, VA is to specifically inform the appellant and the appellant's representative, if any, of which portion, if any, of the evidence is to be provided by the appellant and which part, if any, VA will attempt to obtain on behalf of the appellant.  See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an appellant describing evidence potentially helpful to the appellant, but not mentioning who is responsible for obtaining such evidence, did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has concluded that the notice requirements of the VCAA have been satisfied with respect to the issue on appeal.

The appellant was informed of the relevant law and regulations pertaining to his § 1151 claim in letters from the RO dated in October 2003 and March 2005.  The RO informed the appellant of VA's duty to assist him in the development of his claim in the October 2003 letter.  Specifically, the letter stated that VA would assist the appellant in obtaining any relevant records from any Federal agency, including the military, VAMCs, or the Social Security Administration (SSA).  With respect to private treatment records, the letter informed the appellant that VA would make reasonable efforts to obtain such records. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Because a service connection claim is comprised of five elements, the Court further held that the notice requirements of section 5103(a) apply generally to all five elements of that claim.  Therefore, upon receipt of an application for a service connection claim, section 5103(a) and section 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The appellant was provided with Dingess notice in a November 2007 letter.   Although November 2007 notice was not sent prior to initial adjudication of the appellant's claim, this was not prejudicial to him, since he was subsequently provided adequate notice.  He was provided ample time to respond with additional argument and evidence and the claim was readjudicated in a supplemental statement of the case in December 2009.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

Accordingly, the appellant received proper notice as to disability rating and effective date pursuant to the Court's Dingess determination.  Moreover, in this case, elements (1) and (2) are undisputed, and element (3) is irrelevant. Additionally, elements (4) and (5), degree of disability and effective date, are rendered moot via the denial of benefits pursuant to 38 U.S.C.A. § 1151.  In other words, any lack of advisement as to those two elements is meaningless, because a disability rating and effective date were not assigned.  Because, as will be detailed below, the Board is denying the appellant's claim, element (4) and (5) remain moot.

Because there is no indication that there exists any evidence, which could be obtained to affect the outcome of this case, no further VCAA notice is necessary. See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not required where there is no reasonable possibility that additional development will aid the veteran].

Duty to Assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In the instant case, the Board finds reasonable efforts have been made to assist the appellant in obtaining evidence necessary to substantiate his claim and there is no reasonable possibility that further assistance would aid in substantiating the claim. The evidence of record includes the appellant's service treatment records and VAMC treatment records.

Additionally, the appellant was provided with VA examinations in November 2003 and January 2004, and VA obtained a VA medical opinion in November 2009, and an IME opinion in November 2011.  The VA medical opinion and the IME report reflect that the examiners thoroughly reviewed the appellant's past medical history, documented his current medical conditions, reviewed pertinent medical research, and rendered appropriate opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA medical opinion and IME opinion are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board also finds there has been substantial compliance with its November 2007 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the Appeals Management Center (AMC) reviewed the newly submitted evidence to the claims file and readjudicated the appellant's claim in a December 2009 supplemental statement of the case.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.   See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

The Board also observes that all due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The appellant has retained the services of a representative, who has presented argument on his behalf.  Further, the appellant provided testimony before the undersigned Veterans Law Judge in July 2007.

Under 38 C.F.R. § 3.103(c)(2) (2011), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010), the Court held that the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.   Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97. 

Applying the aforementioned in the context of the July 2007 Board hearing, the outstanding issue was whether the Veteran suffered additional disability, including residuals of surgery to and suture removal from the left eye, to include blindness, vitreous leakage with retinal detachment, and neovascular glaucoma, as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel, or due to an event not reasonably foreseeable, at the time of VA treatment.  In Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, including the provision of a VA medical examination report, and there was no indication that the appellant had any additional information to submit.  While the issue in this case is entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 rather than entitlement to service connection for a specific disability, in this case, at the 2007 Board hearing, the Veteran provided testimony addressing his recollection of the events of VA treatment he received, the additional disability that he has as a result of that treatment, and his contention that the medical care he received was negligent.  It is also noted that the Veteran's claim has been fully developed, to include obtaining the Veteran's VA treatment records and providing adequate VA medical examinations and obtaining an IME opinion which thoroughly addressed all the issues raised in the claim, as discussed in the VCAA section above.  The Veteran has not identified any additional information or evidence relevant to the claim.  Thus, the outcome of the claim has not been affected with respect to any error in explaining the outstanding issues, and therefore no prejudice exists.  See id.; see also Shinseki v. Sanders, 129 S. Ct. 1696, 1704-05 (2009) (holding that the assessment of whether prejudicial error exists is based on the specific facts of each case); Mayfield, 19 Vet. App. at 115. 

As to the duty to suggest evidence that may have been overlooked, the Veteran did not raise any new issues pertaining to his claims at the hearing.  There is no indication of any other outstanding evidence that may have been overlooked.  See Bryant, 23 Vet. App. at 497-98.  Therefore, there was no need to suggest the submission of evidence missing from the record.  See id. 

Accordingly, the Board finds the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant have been satisfied, and that any deficiencies in this regard were harmless error.  

In summary, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of this issue has been consistent with said provisions.

Accordingly, the Board will proceed to a decision as to the issue on appeal.

II.  The Merits of the Claim

As an initial matter, the Board notes that the Veteran has argued that the settlement under the Federal Tort Claims Act (FTCA) should be sufficient to grant benefits under § 1151.  In the case of Jones v. West, 12 Vet. App. 460 (1999), the Court addressed a claim for § 1151 compensation, where the Veteran had obtained a settlement under the FTCA.  While the ruling in Jones was couched in the terms of the well-grounded claim, which has since been repealed, the underlying ruling remains intact.  The Court could not find any admissions or statements of fact in the FTCA settlement that would bind the government in the resolution of the § 1151 claim.  The Court held that the claim must be evaluated on the evidentiary record.  Similarly, the Board has reviewed the stipulations of the current settlement agreement and notes that the United States expressly denied any liability or fault on the part of itself or any of its agents.  No factual admissions or statements were made.  In accordance with Jones, the Board will evaluate the claim solely on the basis of the evidentiary record.

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of the hearing before the undersigned Veterans Law Judge in July 2007, as well as VA treatment records, examination reports, and an IME opinion.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) for additional disability, specifically, the residuals of surgery to and suture removal from the left eye, to include blindness, vitreous leakage with retinal detachment, and neovascular glaucoma.  In pertinent part, it is contended that the Veteran's cataract surgery was a success but the resultant complications occurred when the Veteran returned to VA for removal of sutures.  

In that regard, the Board notes that, for claims received after October 1, 1997 (as in this case), under certain circumstances, VA provides compensation for additional disability resulting from VA medical treatment in the same manner as if such disability were service-connected.  For a claimant to qualify for such compensation, the additional disability must not be the result of the Veteran's willful misconduct, and such disability must be caused by hospital care, medical or surgical treatment, or examination furnished to the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  38 U.S.C.A. § 1151.  For a claimant to be entitled to compensation when additional disability is caused by VA hospital care, medical or surgical treatment, or examination, the proximate cause of the additional disability must be: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011).

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the Veteran's condition after such care, treatment, or examination is completed.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

To establish actual causation, the evidence must show that VA hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately causes the continuance or natural progress.   38 C.F.R. § 3.361(c)(2). 

Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

The proximate cause of disability or death is the action or event which directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused the Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's, or in appropriate cases, his representative's, informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in language understandable to the patient the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise if the proposed treatment is novel or unorthodox.  The patient may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c) (2011).  The informed consent process must be appropriately documented in the health record.  Signature consent is required for all diagnostic and therapeutic treatments or procedures that require anesthesia.  38 C.F.R. § 17.32(d) (2011).

As previously noted, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In the present case, associated with the claims file are VA treatment records dated from September 2000 to June 2008.  The relevant records indicate that the Veteran was diagnosed with a dense cataract of the left eye in September 2002.  At that time, the Veteran was advised that there could be no recoverable vision in the left eye due to the fact that the cataract had been in place for so long.  The Veteran was noted to have suffered a retinal tear of the left eye thirty years prior.  The Veteran was noted to have only light perception vision in his left eye at that time.  

In January 2003, prior to the surgical procedure, the Veteran was advised of the risks of surgery, potential complications, and need for future surgery and he signed an informed consent form.  

On January 27, 2003, the Veteran underwent a lensectomy, iridectomy, manual and automated anterior vitrectomy, and lens implantation of the left eye.  At that time the surgeon noted that an intraocular gas bubble was observed and was aspirated as best as possible.  Following the surgical procedure, the Veteran was noted to be doing well post-operatively.  

On February 25, 2003, sutures were removed from the Veteran's left eye.  Following removal of the sutures, the Veteran was noted to have experienced a very dramatic leak from his left "inferior temp wound."  The Veteran underwent a surgical procedure to suture the cornea of his left eye at that time.  Informed consent was noted to have been completed prior to the procedure.  

The Veteran thereafter underwent another surgical procedure in March 2003 for pneumatic retinopexy for which informed consent was again obtained.  

At an examination in March 2003, the examiner noted that the Veteran's retina was flat with "cryo scar sup temp."  She reported that she was concerned that there was some pathology "nasal to the cryo."  The examiner indicated that the Veteran's vision was worse than she would imagine based on the appearance of his retina.  The Veteran was also noted to have a gas bubble superiorly with some vitreous hemorrhage inferiorly.  A few days later in March 2003, the Veteran was noted to have had significant reabsorption of the gas bubble.  

In April 2003, the Veteran was noted to have decreased vision secondary to a detached retina of the left eye.  Informed consent was once again obtained and the Veteran underwent a procedure to place a scleral buckle with external subretinal fluid drainage of his left eye in April 2003.  

In May 2003, following informed consent, the Veteran underwent a vitrectomy and membrane dissection to treat his left retinal detachment with proliferative vitreoretinopathy.  

In June 2003, the Veteran was noted to have macular detachment and a large macular hole due to progressive proliferative vitreoretinopathy and neovascular glaucoma of the left eye.  He was treated with a retrobulbar injection to his left eye.  

Following the procedure in June 2003, the Veteran was noted to be able to see hand motion only in his left eye.  The physician noted that the Veteran had an extremely guarded prognosis and might require additional surgical procedures.  

In July 2003, the Veteran was advised against further surgery because the prognosis was so poor.  

The Veteran filed an administrative tort claim pursuant to the Federal Tort Claims Act pursuant to 28 U.S.C. § 2672 based on alleged negligence of personnel at the James A. Haley Veterans Hospital in December 2003.  Associated with the claims file are a settlement agreement and several statements from the Veteran's private attorney which indicate that the Veteran was awarded a settlement in the amount of $100,000.00 in July 2004 for total blindness of the left eye following cataract extraction surgery on February 25, 2003.  No additional medical records or medical opinions were associated with the settlement documents.  The statement from the Veteran's private attorney indicates that the Veteran's globe was punctured on February 25, 2003, causing a catastrophic efflux of ocular contents which proximately caused a massive retinal detachment leading to total blindness of the left eye.  As noted above, the Board has reviewed the stipulations of the settlement agreement and the United States expressly denied any liability or fault on the part of itself or any of its agents.     

At a November 2003 VA examination, the Veteran was noted to have diabetes mellitus and was status post cataract surgery in the left eye complicated by a wound leak status post suture removal with subsequent retinal detachment and neovascular glaucoma.  The examiner noted that the Veteran had a thirty year history of retinal detachment in his left eye and had only peripheral vision in the left eye prior to the cataract surgery.  The examiner indicated that six weeks following the cataract surgery at which time an anterior chamber intraocular lens was placed, there was a leak from the wound where the sutures were placed.  The Veteran subsequently developed a retinal detachment and neovascular glaucoma which led to a nonseeing eye.  The examiner indicated that suture removal six week post-operatively is not uncommon especially when improved vision is sought.  The examiner reported that it was not clear why the stitches were removed but that it could have been for reduction of astigmatism or for patient discomfort.  The examiner concluded that because of the Veteran's wound or perhaps because of the Veteran's diabetes mellitus, there was probably poor wound healing and subsequent to removal of the stitches the Veteran developed a leak at the wound site with retinal detachment, proliferative vitreoretinopathy, and neovascular glaucoma.   

At a January 2004 VA examination, the Veteran was diagnosed with non-insulin dependent diabetes mellitus and decreased vision in the left eye status post cataract distraction with intraocular lens implantation.  The examiner noted that there was a suture removal with subsequent retinal detachment, proliferative vitreal retinopathy, and neovascular glaucoma with resulting blindness.  The examiner reported that the Veteran's treatment notes indicate that he had a history of retinal detachment in the left eye and some peripheral vision prior to the cataract surgery.  The examiner noted that prior to the cataract removal surgery, the Veteran was advised that he might require a pars plana retinal approach to remove the cataract, his vision might not improve, and that surgery could result in loss of vision.  The examiner noted that an intraocular lens was placed and six weeks after the cataract surgery sutures were removed which is a reasonable time frame to remove the sutures especially if they are causing the patient irritation.  The examiner reported that following removal of one of the sutures there was a leak.  The examiner noted that the Veteran is a diabetic and wounds do not heal well in diabetics so the wound leak was not completely unexpected.  The examiner indicated that the Veteran required several additional procedures and thereafter developed neovascular glaucoma.  The examiner concluded that it was unclear whether the Veteran developed a retinal detachment as a direct result of the wound leak.  The Veteran had a prior retinal detachment and may have been prone to having another retinal detachment.  The examiner indicated that the Veteran had 20/400 vision post-cataract surgery but after the suture removal there were complications from the wound leak.  

At a hearing before the Board in July 2007, the Veteran reported that he underwent a cataract removal surgery at VA and his recovery was proceeding well and he could see well until he went back for suture removal a few weeks later.  He testified that the physician removed the first suture but was unable to remove the second suture so he used a scalpel to do so and instead cut his eye.  The Veteran reported that fluid began gushing out of his eye and he was thereafter taken to the emergency room and underwent an emergency procedure.  He stated that his retina had completely detached and he lost all vision in his eye following that incident.  He testified that his girlfriend heard the physician's superior scold him for using a scalpel to remove the stitches.  The Veteran testified that he underwent four or five additional procedures to reattach his retina in the months following the original procedure in January 2003 but nothing worked and he is currently totally blind in his left eye.  The Veteran indicated that the doctor who cut his eye with a scalpel was a resident and that his girlfriend heard the resident's supervisor tell him that he should have never used a scalpel on the Veteran's eyeball.  The Veteran reported that he had limited vision prior to the surgical procedure but currently had no vision at all in his left eye.  He testified that he was awarded a settlement for a tort claim which was filed on his behalf.  The Veteran indicated that he also developed glaucoma as a result of the incident.  He stated that he receives all of his medical treatment through VA.   

Also of record is a statement from the Veteran's girlfriend T.R., who was present during the February 2003 stitch removal.  Ms. R. indicated that the Veteran advised the doctor that his vision had improved greatly prior to removal of the stitches.  The physician removed one stitch and then had trouble removing the second stitch and used a large scalpel to do so.  Thereafter, Ms. R. witnessed fluid leaking down the Veteran's face from his left eye.  The physician attempted to stop the leakage using a cup-like instrument and thereafter called for a superior.  Ms. R. stated that she overheard the physician's supervisor advise him that he should not have removed the stitches until six weeks after surgery.  The Veteran was thereafter rushed to emergency surgery to repair the left eye.

A medical opinion was obtained from a VA physician in November 2009.  The physician indicated that he extensively reviewed the claims file and medical literature.  The examiner noted the Veteran's course of treatment and stated that informed consent was completed in January 2003, prior to cataract surgery on the Veteran's left eye.  The physician stated that there were no complications per the operative reports.  The Veteran was thereafter followed closely post-operatively and appeared to be doing well until February 25, 2003, when he had a "very dramatic leak from his inferior temp wound OS after removal of a suture."  The physician noted that the Veteran was managed timely and underwent a surgical procedure the same date for closure of the corneal wound.  The Veteran was again managed closely by ophthalmology services, but unfortunately developed retinal detachment and glaucoma and all measures failed to salvage his left eye vision.  The physician indicated that there was no evidence in the medical records to support the notion that the medical care, treatment, or examination caused the additional disability, or that VA failed to exercise the degree of care that would have been expected of a reasonable health care provider or furnished care without the Veteran's informed consent.  The physician noted that although cataract surgery is generally considered safe and effective, it is documented in medical literature that as with any surgical procedure, there are certain risks associated with the cataract surgery procedure, including infection, bleeding, high pressure in the eye, wound/incision leak, problems with the lens (such as damage or displacement), retinal detachment, swelling of the cornea, drooping eyelids, clouding of the cornea, poor vision/astigmatism/blurry vision/double vision, glaucoma, permanent loss of vision/blindness, loss of the eye and even loss of life.  

An IME opinion was obtained in November 2011.  At that time the physician, J.T., M.D., an ophthalmologist of the Kresge Eye Institute thoroughly reviewed the evidence and included a time line of events which led up to the Veteran's current status.  Dr. T. indicated that the Veteran's current visual acuity is no light perception in his left eye.  He reported that the Veteran's sutures were removed at approximately four weeks status-post cataract extraction which falls within the industry standard and did not constitute carelessness, negligence, malfeasance, lack of proper skill, or error of judgment.  

With regard to the globe puncture, when a wound is said to be leaking, and as in the Veteran's case, specifically rapid leaks, suture closure of the wound is required.  Dr. T concluded that the timeline in which the Veteran's wound leak was repaired was appropriate.  

Dr. T. noted that the wound leak and subsequent repair carry of risk of retinal detachment.  However, he stated that it is equally likely that the two retinal tears documented in later notes were present prior to the surgery because retinal tears are usually causing traction from the overlying vitreous, and the Veteran underwent anterior vitrectomy to remove the vitreous at the time of the cataract extraction.  

Dr. T. reported that the Veteran had a remote history of untreated retinal detachment which placed him at risk for another retinal detachment especially with manipulation of the globe.  Dr. T. stated that the subsequent retinal tear and detachment could have been related to preexisting tenuous posterior pathology that was unidentifiable prior to cataract extraction due to the extreme nature of the cataract.  He concluded that there was no direct evidence in the medical records to suggest that medical examination or intervention caused any additional disability, or that the outcome was reasonably foreseeable.  

Dr. T indicated that the Veteran experienced new retinal detachment and macular hole due to proliferative vitreoretinopathy subsequent to the initial retinal detachment repair.  Dr. T stated that proliferative vitreoretinopathy is commonly cited as the major cause for ultimate surgical failure in retinal reattachment surgery, occurring in five to ten percent of rhegmatogenous retinal detachment cases and occurred within the normal timeframe after surgery approximately four to six weeks.  Finally, there was no evidence to suggest that the Veteran's care management increased his risk for development proliferative vitreoretinopathy beyond the Veteran's baseline risk, which was likely already elevated due to his remote history of nonpenetrating trauma and retinal detachment.

Dr. T. noted that the records reflect that there was a documented discussion on January 7, 2003, informing the Veteran of the risks of surgery which included atypically possibility of no recoverable vision and additional muscle surgery if he developed diplopia.  

Dr. T. concluded that prior and subsequent to the Veteran's wound leak on February 25, 2003, the Veteran was seen at regular intervals and examinations and each exam was sufficiently thorough to identify and treat the Veteran's pathology.  There was no evidence to support the contention that the physicians involved failed to exercise a degree of care consistent with what is expected of any reasonable healthcare provider.  

Finally, Dr. T. opined that there was not carelessness, negligence, malfeasance, lack of skill, or error in judgment which caused the Veteran's disability.  He stated that the risks of surgery were adequately conveyed to the Veteran who signed a consent form indicating his understanding and acceptance of the risk.  Lastly, he reported that while the Veteran's previous history and concurrent medical condition can be described as additional risk factors, there is no evidence to suggest that the events which occurred were reasonably foreseeable.  

In evaluating the Veteran's residuals of surgery to and suture removal from the left eye, to include blindness, vitreous leakage with retinal detachment, and neovascular glaucoma, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board is cognizant of the Veteran's assertions set forth on appeal.  The Board acknowledges that the Veteran is competent to report that he developed complications of surgery following suture removal after glaucoma surgery at VA.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge that he developed complications following cataract surgery at VA and that he has suffered from residuals of complications since that time.  

The Board finds that the Veteran's reports that he developed complications following a cataract surgery at VA to be credible.  The Board notes that prior to January 2003 the Veteran had light perception in the left eye, but subsequent to February 2003 he has total blindness in the eye.  Thus, when resolving doubt in the Veteran's favor in this regard, the Board finds that the Veteran has additional disability.

However, although the Veteran and his girlfriend contend that the Veteran has blindness, vitreous leakage with retinal detachment, and neovascular glaucoma as a result of negligence on the part of VA, the Veteran has submitted no competent medical evidence or opinion to corroborate this contention.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  Additionally, their opinions are insufficient to determine the type of care received at VA or to establish the etiology of the blindness, vitreous leakage with retinal detachment, and neovascular glaucoma.  Given the medical complexity of these medical matters, medical expertise is required.  See 38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, the Veteran's statements, as well as his girlfriend's statements, regarding the Veteran's blindness, vitreous leakage with retinal detachment, and neovascular glaucoma being related to negligence, carelessness, malfeasance, lack of proper skill, or error of judgment by VA are not competent as they are not medically qualified to prove a matter requiring medical expertise.  Similarly, the statement from the private attorney who represented the Veteran in the settlement under the Federal Tort Claims Act and indicates that the Veteran suffered from blindness as a result of a puncture of the Veteran's eyeball is not competent medical evidence as the statement was made by an attorney with no medical expertise or supporting medical documentation or rationale.  

After a review of the record, the Board finds that the most probative evidence of record is against the Veteran's 38 U.S.C.A. § 1151 claim for residuals of eye surgery in January 2003 and treatment received thereafter.  As outlined above, to establish causation, the evidence must show that VA hospital care, medical or surgical treatment, or examination actually and proximately caused the Veteran's additional disability.  See 38 U.S.C.A. § 1151.  Merely showing that a Veteran received VA care and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c). 

In the current case, the VA examiners and physicians and a private ophthalmologist reviewed the complete medical record and cited evidence specific to the Veteran's case in concluding that the care following the January 2003 surgical procedure at VA was appropriate.  The weight of the evidence shows that the residuals of the eye surgery including blindness, vitreous leakage with retinal detachment, and neovascular glaucoma was not the result of carelessness, negligence, lack of proper skill, an error in judgment, or similar instance of fault on the part of VA medical personnel.  The evidence does not show that it was an event which would be considered not reasonably foreseeable.

In that regard, the Veteran has attributed his residuals of surgery to and suture removal from the left eye, to include blindness, vitreous leakage with retinal detachment, and neovascular glaucoma, to negligence on the part of a treating VA medical physician who improperly removed sutures from his eye following glaucoma surgery.  However, the VA medical examiner and independent expert ophthalmologist reviewed the entire claims folder and medical record, were of the opinion that the Veteran's residuals of surgery to the left eye was not, in fact, the result of such negligence.  In essence, they found that the physicians treated the Veteran with the intent of improving his vision, given the Veteran's already poor vision and with the understanding of the increased risk associated with the Veteran's advanced condition and prior history.  See 2009 VA examination report and 2011 IME opinion.  The Board finds the medical opinions highly probative, because they were based upon a thorough review of the Veteran's claims file, including all evidence regarding the origin of the disability at issue.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for accessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Moreover, the November 2009 VA physician and the independent medical expert provided a basis for the medical opinions, cited supporting medical references, and pointed to the evidence which supported the medical opinions rendered.  See Hernandez-Toyens v. West, supra. 

Finally, the Board notes that the record shows that prior to every procedure performed, the Veteran was adequately apprised of the risks involved and the Veteran signed consent forms indicating his understanding and acceptance of those risks.  

The Board is cognizant of the Veteran's honorable service, and truly empathizes with the Veteran's plight.  However, the Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and the precedent opinions of the chief legal officer of the Department.  38 U.S.C.A. § 7104(c) (West 2002).  When applying applicable law and regulations to the facts of this case, the evidence is not in equipoise.  Rather, the preponderance of the evidence weighs against the claim.  Accordingly, the Veteran's claim of entitlement to compensation for benefits pursuant to the provisions of 38 U.S.C.A. § 1151 must be denied.


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the residuals of surgery to and suture removal from the left eye, to include blindness, vitreous leakage with retinal detachment, and neovascular glaucoma, claimed as the result of VA treatment beginning in January 2003 is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


